Applicants’ filing of February 3, 2021 states the following.
The Office issued an Office Communication on December 3, 2020, wherein the Office purported that SEQ ID NO: 3 in the CRF sequence listing submitted September 15, 2020 renders the instant application a continuation-in-part. In response, without acquiescing to the correctness of the Office's position and solely to advance prosecution at this time, Applicant amends the specification to incorporate as the application sequence listing the CRF originally filed February 28, 2020 (i.e., not the CRF submitted September 15, 2020), in accordance with MPEP 2422.03(1)1. Applicant submits that the CRF now incorporated as the sequence listing, "OPA16079 Seq_List.txt", is substantively identical to the sequence listing incorporated in parent application USSN 15/746,300. As such, Applicant believes that the Office's request for an updated Application Data Sheet to be to be rendered moot.

This is improper for the following reasons.  Applicant cannot simply request the office to revert an amended claim, specification, or sequence listing to the previously filed documents. In essence, applicant can only move forward with changes made in a NEWLY FILED PAPER as opposed to requesting the office to cancel a paper and consider a previously filed paper.   
Thus, regarding the sequence listing, applicants cannot revert back to the previous version.  If they wish to activate a sequence listing identical to that of February 28, 2020, Applicant must file a substitute sequence listing that is the same as the previously filed February 28, 2020 version.  Applicants must also amend the specification to state the amendment of entering the sequence listing is not new matter, a substituted specification, and update incorporation by reference based on the new sequence listing. 
/SHERIDAN SWOPE/      Primary Examiner, Art Unit 1652                                                                                                                                                                                                  


    
        
            
    

    
        1 MPEP 2422.03(1) says nothing about reverting to a previously filed sequence listing.